COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 CIMAREX ENERGY CO.,                              §               No. 08-16-00353-CV

                       Appellant,                 §                  Appeal from the

 v.                                               §                143rd District Court

 ANADARKO PETROLEUM                               §              of Ward County, Texas
 CORPORATION,
                                                  §             (TC# 15-07-23648-CVW)
                        Appellee.
                                               §
                                             ORDER

       The Court GRANTS the Appellant’s Unopposed Motion to Vacate the September 21, 2017

submission and oral argument setting. This case will be rescheduled at a later date.

       IT IS SO ORDERED this 18th day of July, 2017.


                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.